Per Curiam: This is a writ of error to reverse a judgment of the county court of Cook county, confirming a special assessment. The, ordinance providing for the improvement fails to state the height of the curb required to be constructed on each side of the street, and, on account of this defect, it is claimed that the ordinance is invalid. The ordinance involved, as respects the height of the curb, is substantially like the ordinance which was held to be invalid in Holden v. City of Chicago, 172 Ill. 263, and the decision in that case controls the decision of this case. Accordingly, as to the property set out and described in the assignment of errors in the record, the judgment of confirmation is reversed and the cause is remanded to the county court. Reversed and remanded.